EXHIBIT 99.1 WAVESTREAM CORPORATION AND SUBSIDIARY INDEPENDENT AUDITOR’S REPORT AND CONSOLIDATED FINANCIAL STATEMENTS DECEMBER 31, 2009, 2 CONTENTS PAGE INDEPENDENT AUDITOR’S REPORT 1 CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheets 2-3 Consolidated statements of operations 4 Consolidated statements of stockholders’ equity 5 Consolidated statements of cash flows 6-7 Notes to consolidated financial statements 8-24 INDEPENDENT AUDITOR’S REPORT To the Directors and Shareholders of Wavestream Corporation and Subsidiary: We have audited the accompanying consolidated balance sheets of Wavestream Corporation and Subsidiary (the “Company”) as of December 31, 2009, 2008, and 2007, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company at December 31, 2009, 2008, and 2007, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Irvine, CA March 18, 2010 WAVESTREAM CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS ASSETS DECEMBER 31, CURRENT ASSETS Cash and cash equivalents $ $ $ Restricted cash – – Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible and other assets, net Total assets $ $ $ See accompanying notes to consolidated financial statements. 2 WAVESTREAM CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS’ EQUITY DECEMBER 31, CURRENT LIABILITIES: Accounts payable $ $ $ Accrued expenses Current portion of long-term debt Current portion of obligations under capital leases – – Total current liabilities Deferred rent Long-term debt, net of current portion Obligations under capital leases, net of current portion – – Total liabilities STOCKHOLDERS’ EQUITY: Common stock, $0.001 par value, 215,000,000 shares authorized, 4,490,509 shares issued and outstanding at December 31, 2009 and 2008; 1,257,224 shares authorized and outstanding at December 31, 2007. Series A preferred stock, $0.001 par value; 93,200,000 shares authorized at December 31, 2009; 91,581,371, 92,366,213 and 95,565,748 shares issued an outstanding at December 31, 2009, 2008 and 2007, respectively; aggregate liquidation value of $36,632,548. Series B preferred stock, $0.001 par value; 35,250,000 share authorized at December 31, 2009; 33,088,361 and 15,000,000 shares, issued and outstanding at December 31, 2009 and 2008; respectively; aggregate liquidation value of $26,470,690. – Additional paid-in capital Unearned compensation – ) ) Accumulated deficit ) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ See accompanying notes to consolidated financial statements. 3 WAVESTREAM CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS YEARS ENDED DECEMBER 31, NET REVENUE $ $ $ COST OF REVENUES GROSS MARGIN (DEFICIT) ) OPERATING EXPENSES Research and development Selling, general, and administrative Total operating expenses INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest expense ) ) ) Interest income Other (expense) income ) ) Total other (expense) income ) ) NET INCOME (LOSS) BEFORE PROVISION FOR INCOME TAX ) ) PROVISION (BENEFIT) FOR INCOME TAX ) NET INCOME (LOSS) $ $ ) $ ) See accompanying notes to consolidated financial statements. 4 WAVESTREAM CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Series A Convertible Series B Convertible Unearned Preferred Shares Preferred Shares Common Shares Stock Accumulated Shares Amount Shares Amount Shares Amount APIC Compensation Deficit Total Balance at December 31, 2006 $ – $
